     Case 2:20-cv-01555-KJM-KJN Document 14 Filed 02/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES DENTON,                                      No. 2:20–cv–1555–KJM–KJN

12                         Plaintiff,                   ORDER

13               v.                                     (ECF No. 13)

14   JENSEN ENTERPRISES, INC.,
15                         Defendant.
16

17               On February 12, 2021, the undersigned held an informal telephonic discovery conference

18   with the parties. Attorney Jill Telfer appeared on behalf of plaintiff, and attorney Mana Ettefagh

19   appeared for defendant. After discussion with the parties, the court now ORDERS that plaintiff’s

20   deposition(s) of defendant’s witnesses shall proceed as normal. Counsel shall begin conferring

21   and cooperating today on potential deposition dates, and these depositions may be scheduled

22   anytime on or after March 1, 2021. This order resolves ECF No. 13.

23   Dated: February 12, 2021

24

25
     jens.1555
26
27

28
                                                        1
